Citation Nr: 1610364	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  96-49 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an effective date earlier than June 14, 2005 for the assignment of a 70 percent disability rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) for the period prior to June 14, 2005.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2002 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In a decision in November 2005, the Board denied the claim for a rating higher than 30 percent for PTSD.  The Veteran appealed the issues to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a May 2009 Memorandum decision, the vacated the Board's decision and remanded the claim in part to consider a TDIU claim. 

In July 2010 and in December 2011, the Board remanded the claims for additional development.

In August 2012, the RO increased the rating for PTSD to 50 percent and denied the TDIU claim. 

In December 2012 and in May 2013, the Board again remanded the claims. 

In March 2013, the Veteran testified at a hearing before a Veterans Law Judge and a transcript of the hearing is in the Veteran's file.

In a rating decision in July 2013, the RO increased the rating for PTSD to 70 percent and granted the TDIU claim from June 14, 2005.

In March 2014, the Board increased the Veteran's PTSD disability evaluation to a 50 percent rating, prior to June 14, 2005, denied a rating in excess of 50 percent from prior to June 14, 2005, and denied a rating in excess of 70 percent from June 14, 2005.  While the Board expressly denied a rating in excess of 50 percent prior June 14, 2005, the Board remanded the issues of entitlement to a TDIU for the period prior to June 15, 2005 and entitlement to an effective date earlier than June 14, 2005 for the assignment of a 70 percent disability rating for PTSD.

The Board notes that that the March 2014 remand instructed the RO to furnish the Veteran a statement of the case on the claims for an effective date from 1972 for a 70 percent rating for PTSD and for a TDIU.  In October 2014 the RO issued a statement of the case for these two issues and in November 2014, the Veteran issued a substantive appeal regarding the issue of entitlement to an effective date earlier than June 14, 2005 for the assignment of a 70 percent disability rating for PTSD.  In his November 2014 substantive appeal, the Veteran also requested a videoconference hearing before a Veterans Law Judge at the RO.  However, in a December 2014 correspondence, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).  In the December 2014 correspondence the Veteran indicated that he also wished to perfect the appeal regarding the issues listed on the October 1, 2014 statement of the case.  As a result, the Board finds that both the issues of entitlement to an effective date earlier than June 14, 2005 for the assignment of a 70 percent disability rating for PTSD and the issue of entitlement to a TDIU for the period prior to June 14, 2005 are currently before the Board.
  
In April 2015, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in March 2013 was no longer employed at the Board and advising him that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  The letter informed him that, if he did not respond in 30 days, the Board would assume he did not want another hearing.  Therefore, as the Veteran did not respond to the April 2015 letter, the undersigned presumes that the Veteran does not wish to attend another hearing and desires a decision based on the current record.

The Board also notes that while the Veteran was previously represented by a veterans service organization and a private attorney, in a December 2015 correspondence, he indicated that he wished to represent himself, pro se.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  In an unappealed March 2014 decision, the Board denied a rating in excess of 50 percent for PTSD prior to June 14, 2005.  

2.  Prior to June 14, 2005, the Veteran was service connected for PTSD at a 50 percent disability rating and the Veteran did not meet the minimum percentage requirements for a TDIU.
 
3.  The matter was referred to the Director of Compensation and Pension Service, who opined in a September 2014 statement that the evidence did not establish that the Veteran was unemployed and unemployable due to PTSD prior to June 14, 2005. 
 
 4.  The evidence of record does not indicate that the Veteran was precluded from substantial gainful employment by reason of a service-connected disability prior to June 14, 2005.


CONCLUSIONS OF LAW

1.  The March 6, 2014, Board decision is final denying a rating greater than 50 percent for PTSD prior to June 14, 2005 is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.101, 20.1000, 20.1001, 20.1100 (2015).

2.  The Veteran's appeal for an earlier effective date for a 70 percent evaluation for PTSD is precluded by law.  38 U.S.C.A. §§ 7103, 7104, 7266 (West 2002); 38 C.F.R. §§ 20.101, 20.1000, 20.1001, 20.1100 (2012).

3.  The criteria for an award of a TDIU prior to June 14, 2005, to include pursuant to extraschedular considerations, are not met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regardless, the RO provided notice to the Veteran in a December 2011 letter which explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the December 2011 letter, and opportunity for the Veteran to respond, the October 2014 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, VA treatment records and the reports of February 2002, in May 2003 and January 2005 VA examinations.  The February 2002, in May 2003 and  January 2005 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the February 2002, in May 2003 and January 2005 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the March 2014 Board remand instructions, the Veteran's claim was also referred to the Director of Compensation and Pension for a determination as to entitlement to a TDIU on an extraschedular basis and an opinion was provided by the Director in September 2014.

The Board notes that that the March 2014 remand also instructed the RO to furnish the Veteran a statement of the case on the claims for an effective date from 1972 for a 70 percent rating for PTSD and for an earlier effective date for a TDIU.  In conjunction with the remand instructions, in October 2014 the RO issued a statement of the case for these two issues.  In November 2014, the Veteran issued a substantive appeal regarding the issue of entitlement to an effective date earlier than June 14, 2005 for the assignment of a 70 percent disability rating for PTSD which is now currently on appeal.  Accordingly, the Board finds that the RO substantially complied with the March 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's previous representatives on his behalf, to include the Veteran's March 2013 hearing testimony.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative at the time.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  Laws and Regulations

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o) (1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o) (2). 

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o) (1) (2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

 VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199. The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b) (2).

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

II.  Factual Background

In a February 1988 rating decision, the RO granted service connection for PTSD at an initial 30 percent rating, effective June 16, 1987 under Diagnostic Code 9411.

The Veteran filed a claim for an increased rating that was received by VA on November 22, 2000.

In August 2012, the RO increased the rating for PTSD to 50 percent, effective June 6, 2006.

In a rating decision in July 2013, the RO increased the rating for PTSD to 70 percent, effective and granted the TDIU claim from June 14, 2005.

In a statement in October 2013, the Veteran stated that he wanted an effective date of 1972 for his 70 percent rating for PTSD.

In March 2014, the Board increased the Veteran's PTSD disability evaluation to a 50 percent rating, prior to June 15, 2005, and denied a rating in excess of 70 percent effective June 15, 2005.  In April 2014, the RO issues a rating decision implementing the March 2014 Board decision.  An effective date of November 22, 2000, was assigned for the 50 percent evaluation for PTSD. 

The Veteran underwent a VA examination in February 2002.  The examiner noted that since the Veteran was last examined by VA in 1998 there had been no hospitalizations.  The Veteran complained ongoing symptoms of a lack of concentration, anxiety, irritability, and depression, with a decrease in symptomatology, when he was in control of his environment and actively busy.  He described symptoms of low self-esteem and frustration with the inability to advance in career choices after service, problems with authority figures, few friends, depression and anxiety, which were worse, startle response, hypervigilance, memory problems, intrusive thoughts, flashbacks, passive suicidal ideation, irritability, poor concentration, stuttering, and headaches.  He had been looking for work since July 1999, but he was unable to find a position consistent with his employment history and so he had given thought to starting his own custom golf club business.  His relationship with his wife was good but his social life was poor, because he had few friends and he did not like to go out.  He had episodes of verbal outbursts and road rage, but denied a history of physical violence.  On examination, he appeared well groomed.  His speech was clear and coherent with occasional slow responses.  He described his mood as one of disappointment.  His affect was one of concern, appropriate, and open.  He admitted to occasional passive suicidal ideation, but denied intent to harm himself or others.  Thought content was relevant and thought processes were linear and goal directed.  The VA examiner noted that the Veteran was oriented. Short term memory was positive for three of three items with prompting.  Abstract ability was fair to good. Insight was positive. Judgment was good.  Long term memory recall was fair. He had difficulty sleeping and he had nightmares.  He had difficulty communicating, because of feeling irritated when people do not give short answers.  He denied delusions or hallucinations, although on occasion he saw the faces of fallen comrades.  He had no difficulty maintaining personal hygiene.  He had obsessive and ritualistic behavior, spending at least an hour a day rearranging things and checking doors.  There were rare panic attacks about one every three months.  His impaired impulse control affected the Veteran's mood and motivation. 

The VA examiner indicated that the Veteran was currently unemployed since July 1999 and he had unsuccessfully sought employment appropriate to his work experience.  When the Veteran did work he was able to perform his work-related responsibilities.  His quality of life had suffered because of PTSD, but with therapy his condition had improved.  The Veteran's PTSD symptoms were in the mild to moderate range, but more in the moderate range in the past year.  The diagnosis was PTSD with anxiety and depression from mild to moderate.  The VA examiner assigned a GAF score in the range of 60 to 65. 

The Veteran underwent VA examinations in May 2003 and in January 2005 that were conducted by the same examiner.  The Veteran was still seeing a VA psychiatrist and the Veteran was on medication for sleep disturbance and for anxiety.  Since the Veteran was last examined by VA in 2002 there had been no hospitalizations.  He complained ongoing symptoms consistent with the previous examination in 2002, such as, problems with authority figures and relationships, hypervigilance, sleep disturbance, irritability, anger (road rage), intrusive thoughts, and anxiety.  The Veteran also complained of lack of concentration, memory difficulties, depression, and dreams of Vietnam.  The Veteran had no legal problems.  He was still unemployed and he had no social interaction.  He denied marital or family problems.  He did play golf and hike. The VA examiner characterized the symptoms as mild to moderate. 

On mental status evaluation, there was no impairment of thought process or communication.  He denied delusions or hallucinations.  He had occasional passive suicidal thoughts.  The Veteran was able to maintain personal hygiene and he was oriented.  There was no memory loss, obsessive or ritualistic behavior, or impaired impulse control.  Speech was normal in rate.  The Veteran was anxious in confined places and crowds.  The Veteran had sleep impairment due in part to frequent dreams.  The assessment was sleep disturbance, elevated arousal (irritability and anger), avoidance, hypervigilance, anxiety, and social isolation. 

On VA examination in May 2003, it was noted that the disability picture had changed very little since the Veteran was last examined by VA in 2002.  

On VA examination in January 2005, it was noted that there was improvement in the symptoms the Veteran described, for example, the Veteran was able to travel with his wife to Australia and Las Vegas from their home in Hawaii. Also the Veteran's depression was associated more with boredom and unhappiness with a lack of activity and a sedentary life.  The VA examiner noted that the Veteran had some difficulty in social functioning and some industrial impairment, but the Veteran could work in a supportive environment or in an environment requiring little supervision. 

On each examination, the diagnosis was moderate symptoms of PTSD.  The GAF scores were 65.

On VA examination in June 2015, the VA examiner concluded that the Veteran's PTSD symptoms were best characterized as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

Per the March 2014 Board remand instructions, the Veteran's claim was referred to Director of the Compensation and Pension Service.  In a September 2014 opinion, the Director noted that the Veteran reported that he last worked full time as a buyer in 1999.  He also reported earning a Master of Science degree of management in 1974.  The Director noted that a February 1999 VA examination indicated that the Veteran worked in purchasing for a copper refinery company and had held that job for 9 months. The Veteran reported that "things were okay" on the job.  However in 2000 the Veteran indicated that he became frustrated with his underemployment and in August 2000 he was unemployed as he and his wife had moved to Maui.  February 2002 and May 2003 VA examinations both noted that the Veteran had been unsuccessful in finding employment consistent with his past work experience.  The Director noted that the January 2005 VA examiner reported that the Veteran's symptoms were mild to moderate with some industrial impairment which meant that he could work in a supportive environment or one with little supervision.  The Director also noted that treatment records from April 2005 and June 2005 from the Veteran's psychotherapist noted that the Veteran reported that he was "too proud" and that "the stoicism he displayed would not allow him to be jobless, homeless or to talk with anyone about his feelings".  The Director opined that that the evidence did not establish that the Veteran was unemployed and unemployable due to PTSD prior to June 14, 2005.

III.  Entitlement to a 70 percent rating for PTSD prior to June 14, 2005

As noted above, service connection for PTSD was initially awarded in an unappealed rating decision dated in February 1988.  An initial disability evaluation of 30 percent was assigned effective June 16, 1987.  The record does not reflect that the Veteran perfected an appeal to either the effective date assigned for PTSD or the 30 percent disability rating that was initially denied.  Accordingly that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).

The 30 percent disability evaluation was continued in a January 1990 rating decision.  In a November 1990 letter, VA informed the Veteran that the effective date of the grant of service connection for PTSD was June 16, 1987 and that the effective date for a claim filed more than one year after discharge from military service is the date of receipt of his claim.  It was noted that the Veteran claim was received on June 16, 1987.  

An unappealed February 1998 rating decision continued the 30 percent evaluation for PTSD.  The record does not reflect that the Veteran perfected an appeal with this decision.  Accordingly that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2015).

The Veteran next filed a claim for an increased rating for his service-connected PTSD disability on November 22, 2000.

As determined by the March 2014 Board decision, the preponderance of the evidence is against a rating higher than 50 percent at any time prior to the June 14, 2005 examination.  The record does not reflect that the Veteran appealed that determination to the Court of Appeals for Veteran Claim.  Accordingly, that decision is final and binding.  In this regard, the Board observes that a decision by the Board is final regarding an issue unless such a decision is appealed to the Court, ordered for reconsideration by the Chairman of the Board, or is revised on the grounds of CUE.  38 U.S.C.A. §§ 7102(a), 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 C.F.R. § 20.1100.  The record does show that the Veteran appealed the denial of a rating in excess of 50 percent prior to June 15, 2015, requested reconsideration of the March 2014 Board decision, or alleged CUE in the March 2014 Board decision.  

In light of the foregoing, the Board concludes that the question of whether a 70 percent disability rating is warranted prior to June 15, 2005 was addressed in the March 2014 decision.  The Veteran did perfect an appeal of that decision, request reconsideration of the decision, or allege that the decision contained clear and unmistakable error.  

As noted above, effective dates for increased rating claims are the date that the claim was filed (here: November 22, 2000) or the date entitlement arose (here: June 14, 2005), whichever is later.  Here, the date entitlement arose is June 14, 2005, the effective date of the grant of a 70 percent disability rating for PTSD.  In light of the above and the unappealed findings of the Board in March 2014, the Board finds that it is not "factually ascertainable" that there was an increase in the Veteran's PTSD disability prior to June 14, 2005.  

Accordingly, an effective date prior to June 14, 2005 for a rating of 70 percent for a PTSD disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. §5107(b); Gilbert, 1 Vet. App. at 53-56.

To the extent that the Veteran contents that an effective date from 1972 is warranted for PTSD, the Board notes that a the Court has held that a freestanding claim for an earlier effective date is a nullity, and the only basis for challenging the effective of a now final decision date is an assertion of clear and unmistakable error in a prior adjudication.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The record does not reflect that the Veteran has asserted CUE in the original rating decision that awarded service connection and assigned an effective date for the grant of service connection.  Thus, an earlier effective date for the grant of service connection is not warranted.  

IV.  Entitlement to TDIU prior to June 14, 2005

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

A Veteran may be awarded a TDIU rating upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. §4.16(b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis, may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  38 C.F.R. § 4.16  does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

In determining whether the Veteran is entitled to a TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355 (2000).  Rather, the Court has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

In this instance, prior to June 14, 2005, service connection was in effect for a PTSD disability, rated as 50 percent disabling.  Thus, prior to June 14, 2005, the schedular criteria for TDIU had not been met. See 38 C.F.R. § 4.16(a).  Consequently, the only possible avenue of recovery for him for an effective date prior to June 14, 2005, would be to establish his entitlement to a TDIU on an extra-schedular basis under the special provisions of § 4.16(b).

However, the evidence of record fails to show that the Veteran's service-connected PTSD rendered him unemployable prior to June 14, 2005.  As noted above, his claim was referred to Director of the Compensation and Pension Service, and the Director additionally found that the Veteran's PTSD did not render him unemployable prior to June 14, 2005.  The Board agrees with this assessment and concludes that an extraschedular TDIU is not warranted prior to June 14, 2005.  As such, the Board finds that an effective date prior to June 14, 2005 for the grant of entitlement to TDIU is not warranted.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment for the period before July 3, 2012.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

As noted by the Director of the Compensation and Pension Service, the Veteran reported that he last worked full time as a buyer in 1999.  He also reported earning a Master of Science degree of management in 1974.  A February 1999 VA examination also indicated that the Veteran worked in purchasing for a copper refinery company and had held that job for 9 months. 

As noted above, the evidence clearly reveals that the Veteran has a significant psychiatric disability which affects his social and occupational abilities.  While the Board is sympathetic for the restrictions that encompassed this service-connected disability, the evidence clearly demonstrates that the Veteran's service-connected disability did not preclude all forms of employment for the period prior to June 14, 2005.  

The February 2002 VA examiner specifically described the Veteran's PTSD symptoms as being in the mild to moderate range, but more in the moderate range in the past year.  The examiner also noted that when the Veteran did work, he was able to perform his work-related responsibilities.

The VA examiner who conducted the May 2003 and January 2005 VA examinations also characterized the Veteran's PTSD symptoms as mild to moderate.  On VA examination in January 2005, the examiner also specifically noted that the Veteran's depression was associated more with boredom and unhappiness with a lack of activity and a sedentary life.  The examiner indicated that the Veteran had some difficulty in social functioning and some industrial impairment, but could work in a supportive environment or in an environment requiring little supervision.

Significantly, the Veteran's psychiatric treatment records for the period prior to June 14, 2005 continuously indicated that his symptoms were mild to moderate, and his GAF scores during treatment corresponded to his reported moderate symptoms.  Additionally, the January 2005 VA examiner opined that the Veteran could work in a supportive environment or in an environment requiring little supervision.

Accordingly, the most probative evidence demonstrates that the Veteran's service-connected psychiatric disability was not of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment for the period before June 14, 2005.

The statements of the Veteran as to his employability as a result of his service connected disability have been considered.  However, they are outweighed by the VA examiners' opinions which considered the Veteran's entire disability picture.

The Board concludes that the most probative evidence of record weighs heavily against finding that the Veteran's service-connected PTSD disability precludes him from obtaining or engaging in substantially gainful employment for the period before June 14, 2005.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an effective date earlier than June 14, 2005 for the assignment of a 70 percent disability rating for PTSD is denied.

Entitlement to a TDIU for the period prior to June 14, 2005 is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


